DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 14 and 21-22 have been amended. Claims 1-23 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa et al. (US Publication No. 2013/0173846 -- "Lassa") in view of Basham et al. (US Publication No. 2009/0292798 -- "Basham") in further view of Singh et al. (US Publication No. 2017/0068769 – “Singh”).

Regarding claim 1, Lassa teaches A system, comprising: a host device; a memory device that comprises one or more arrays of memory cells configured to write data from or read data to the host device; (Lassa paragraph [0025], Also, “flash memory device(s)” refer to device(s) containing a plurality of flash memory cells and any necessary control circuitry for storing data within the flash memory cells. In one embodiment, the flash memory cells are NAND memory cells, although other memory technologies, such as passive element arrays, including one-time programmable memory elements and/or rewritable memory elements, can be used. (It should be noted that, in these embodiments, a non-NAND-type flash memory device can still use a NAND interface and/or NAND commands and protocols.) Also, a flash memory device can be a single memory die or multiple memory dies. Accordingly, the phrase “a flash memory device” used in the claims can refer to only one flash memory device or more than one flash memory device) and logic for implementing at least a portion of operations associated with a memory controller; (Lassa paragraph [0026], Returning to the drawings, FIG. 2 illustrates a "target" multi-chip package 221 and a host controller 220 of an embodiment. As shown in FIG. 2, the multi-chip package 221 has a NAND controller 200 having a processor 205, a queue (memory) 210, one or more status registers 212, one or more other module(s) 213, one or more page buffers 214, and an error correction code (ECC) module 216. (The NAND controller 200 can contain other components, which are not shown in FIG. 2 to simplify the drawing.) As used herein, a "module" can include hardware, software, firmware, or any combination thereof. Examples of forms that a "module" can take include, but are not limited to, one or more of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example. The "other module(s) 213" can perform any desired function(s), such as, but not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks). The memory device contains logic which is used concurrent with a memory controller to implement a plurality of operations and functions, some of which are listed above) and a translation device coupled with the host device and the memory device, (Lassa paragraph [0045], As the host issues commands to the compound target, the LUN address received from the host will be translated into a die index to address the NAND devices through the flash interface. While the host is issuing uniform (regardless of memory region) erase, program, and read commands, the controller will translate or use the appropriate technology-specific flash commands and command timings per each NAND die or LUN. The translation or “special handling” will be transparent to the host, though the host will have knowledge of the memory organization and electrical timing parameters of the multiple regions, as provided in the proposed compound target parameter page. The controller can be considered a translation device coupled to both the host and the memory which handles the translation process and uses the different protocols to communicate) the translation device configured to communicate with the host device using a first communication protocol and to communicate with the memory device using a second communication protocol different than the first communication protocol (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric).
having a first pin layout; wherein the translation device is distinct from the logic for implementing at least the portion of the memory controller; wherein the memory device has a second pin layout different than the first pin layout; and wherein the translation device is configured to map the first pin layout to the second pin layout.
However, Basham teaches wherein the translation device is distinct from the logic for implementing at least the portion of the memory controller (Basham paragraphs [0018-0020], An apparatus according to the present invention includes a communication module, translation module and a transmission module. The communication module directs control messages between a first device and a second device through an intermediate device. The intermediate device is coupled to the first device by a control path and to the second device by a data path. Preferably, the communication module comprises corresponding components located within the first device and the second device. [0019] The translation module translates control messages received over the control path at the intermediate device to transport data messages. The translation module also translates transport data messages received over the data path at the second device to control messages. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. [0020] The transmission module sends transport data messages from the intermediate device over the data path to the second device. The transmission module also sends control messages from the second device over the control path to the first device. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. Basham teaches a clearly distinct and separate component for each process of the overall memory system. For example, the translation device is distinct from the logic used to implement the memory controller, which consists of a communication module used to contact the other components of the memory system. The term module does not exclude physical devices, see Basham paragraphs [0033-0035], Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Basham. Basham teaches having the translation device be distinct and separate from the logic used for the implementation of at least a portion of the memory controller. This method of separating the functionality of the components can improve system reliability by diversifying the functionality of each component to ensure that each component retains a level of independence, allowing for them to operate individually should it be required or should there be communication errors (Basham paragraph [0031], Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like. Also see Basham paragraphs [0033-0034], Indeed, a module of executable code could be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices).

Lassa in view of Basham does not teach a host device having a first pin layout; wherein the memory device has a second pin layout different than the first pin layout; and wherein the translation device is configured to map the first pin layout to the second pin layout.
However, Singh teaches having a first pin layout; wherein the memory device has a second pin layout different than the first pin layout; and wherein the translation device is configured to map the first pin layout to the second pin layout (Singh paragraph [0061], The flip-flop insertion program 540 includes a netlist translator 541, a timing report processing module 542, a constraint module 543 storing the set of constraints, a timing adjustment module 544, an insertion module 545 and a flip-flop count determination module 546. The netlist translator 541 identifies the net by their start and end pins and translates the pin identifications to a command format recognizable by the timing analysis tool 530. The original structure includes a first pin layout, which can be translated into a different format (i.e., a second layout) via the netlist translator, which corresponds to a direct mapping between the two layouts for interpretation by the timing analysis tool).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham with those of Singh. Singh teaches using two different pin layouts to utilize a translation device, which allows the system to use information such as identified undesired pin locations and alter them with the second layout, which can improve the delay associated with a processing command, as well as other various benefits (Singh paragraph [0062], The timing report processing module 542 processes the timing report and identifies illegal or undesired locations for flip-flop insertions according to the set of constraints. The insertion module 545 determines the flip-flop counts that are needed based on the physical layout and compares it with the RTL count limit for each net. If the needed count is equal to the count limit, flip-flop insertions are performed. If the needed count is greater than the count limit, the timing adjustment module 544 adjusts the timing-related variables to decrease the propagation delay of the net or to allow more timing budget, e.g., by iteratively altering the clock period, clock-to-Q delay, standard cell or metal material, etc. If all the nets of the interface need fewer insertion count than the count limit, this information is fed back to update the RTL design).

Regarding claim 4, Lassa in view of Basham in further view of Singh teaches The system of claim 1, further comprising: a first plurality of channels extending between the host device and the translation device and configured to communicate signals between the host device and the translation device using the first communication protocol; and a second plurality of channels extending between the translation device and the memory device and configured to communicate signals between the translation device and the memory device using the second communication protocol (Lassa paragraph [0029], In general, a NAND interface protocol is used to coordinate commands and data transfers between a NAND flash device and a host using, for example, data lines and control signals, such as ALE (Address Latch Enable), CLE (Command Latch Enable), and WE# (Write Enable). Even though the term “NAND interface protocol” has not, to date, been formally standardized by a standardization body, the manufacturers of NAND flash devices all follow very similar protocols for supporting the basic subset of NAND flash functionality. This is done so that customers using NAND devices within their electronic products could use NAND devices from any manufacturer without having to tailor their hardware or software for operating with the devices of a specific vendor. It is noted that even NAND vendors that provide extra functionality beyond this basic subset of functionality ensure that the basic functionality is provided in order to provide compatibility with the protocol used by the other vendors, at least to some extent. The communication protocols as described above in claim 1 are used in conjunction with a 

Regarding claim 5, Lassa in view of Basham in further view of Singh teaches The system of claim 4, wherein the first plurality of channels is configured for a first operating frequency and the second plurality of channels is configured for a second operating frequency different than the first operating frequency (Lassa paragraph [0030], the term “NAND Interface protocol” (or “NAND interface” in short) refers to an interface protocol between an initiating device and a responding device that, in general, follows the protocol between a host and a NAND flash device for the basic read, write, and erase operations, even if it is not fully compatible with all timing parameters, not fully compatible with respect to other commands supported by NAND devices, or contains additional commands not supported by NAND devices. One suitable example of a NAND interface protocol is an interface protocol that uses sequences of transferred bytes equivalent in functionality to the sequences of bytes used when interfacing with a Toshiba TC58NVG1S3B NAND device (or a Toshiba TC58NVG2D4B NAND device) for reading (opcode 00H), writing (opcode 80H), and erasing (opcode 60H), and also uses control signals equivalent in functionality to the CLE, ALE, CE, WE, and RE signals of the above NAND device. The channels can be configured for use with different timing parameters. The translation device will fix the compatibility issues).

The system of claim 4, wherein a quantity of the first plurality of channels is less than a quantity of the second plurality of channels (Lassa paragraph [0001], The Open NAND Flash Interface (ONFI) protocol provides support for parallel access to multiple NAND dies (or "logical units" (LUNs)) on a single "target" or NAND multi-chip stack on a single shared ONFI channel. In a typical SATA-based SSD application, a central host controller accesses multiple attached devices (targets/NAND device clusters) on each ONFI channel, and across several ONFI channels. (A typical host controller would include a SATA interface and four, eight, or more flash interface channels. These channels may utilize a standard flash interface protocol, such as ONFI.) Each ONFI target typically controls 2, 4, or 8 NAND dies. The number of channels connecting to the memory device is greater than the number of channels between the translation device/controller and the host device).

Regarding claim 21, Lassa teaches A system, comprising: a host device; a memory device that comprises an array of memory cells configured to write data from or read data to the host device; (Lassa paragraph [0025], Also, “flash memory device(s)” refer to device(s) containing a plurality of flash memory cells and any necessary control circuitry for storing data within the flash memory cells. In one embodiment, the flash memory cells are NAND memory cells, although other memory technologies, such as passive element arrays, including one-time programmable memory elements and/or rewritable memory elements, can be used. (It should be noted that, in these embodiments, a non-NAND-type flash memory device can still use a NAND interface and/or NAND commands and protocols.) Also, a flash memory device can be a single memory die or multiple memory dies. Accordingly, the phrase “a flash memory device” used in the claims can refer to only one flash memory device or more than one flash memory device) and logic for implementing at least a portion of operations associated with a memory controller; (Lassa paragraph [0026], Returning to the drawings, FIG. 2 illustrates a "target" multi-chip package 221 and a host controller 220 of an embodiment. As shown in FIG. 2, the multi-chip package 221 has a NAND controller 200 having a processor 205, a queue (memory) 210, one or more status registers 212, one or more other module(s) 213, one or more page buffers 214, and an error correction code (ECC) module 216. (The NAND controller 200 can contain other components, which are not shown in FIG. 2 to simplify the drawing.) As used herein, a "module" can include hardware, software, firmware, or any combination thereof. Examples of forms that a "module" can take include, but are not limited to, one or more of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example. The "other module(s) 213" can perform any desired function(s), such as, but not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks). The memory device contains logic which is used concurrent with a memory controller to a translation device coupled with the host device and the memory device; (Lassa paragraph [0045], As the host issues commands to the compound target, the LUN address received from the host will be translated into a die index to address the NAND devices through the flash interface. While the host is issuing uniform (regardless of memory region) erase, program, and read commands, the controller will translate or use the appropriate technology-specific flash commands and command timings per each NAND die or LUN. The translation or “special handling” will be transparent to the host, though the host will have knowledge of the memory organization and electrical timing parameters of the multiple regions, as provided in the proposed compound target parameter page. The controller can be considered a translation device coupled to both the host and the memory which handles the translation process and uses the different protocols to communicate) a first plurality of channels extending between the host device and the translation device (Lassa paragraph [0001], number of memory multi-chip packages (MCPs), where each MCP contains a stack of NAND flash dies and, optionally, a flash memory controller. The Open NAND Flash Interface (ONFI) protocol provides support for parallel access to multiple NAND dies (or "logical units" (LUNs)) on a single "target" or NAND multi-chip stack on a single shared ONFI channel. In a typical SATA-based SSD application, a central host controller accesses multiple attached devices (targets/NAND device clusters) on each ONFI channel, and across several ONFI channels. (A typical host controller would include a SATA interface and four, eight, or more flash interface channels. These channels may utilize a standard flash interface protocol, such as ONFI.) Each ONFI target typically controls 2, 4, or 8 NAND dies) and configured to communicate signals between the host device and the translation device using a first communication protocol; and (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric) a second plurality of channels extending between the translation device and the memory device (Lassa paragraph [0001], number of memory multi-chip packages (MCPs), where each MCP contains a stack of NAND flash dies and, optionally, a flash memory controller. The Open NAND Flash Interface (ONFI) protocol provides support for parallel access to multiple NAND dies (or "logical units" (LUNs)) on a single "target" or NAND multi-chip stack on a single shared ONFI channel. In a typical SATA-based SSD application, a central host controller accesses multiple attached devices (targets/NAND device clusters) on each ONFI channel, and across several ONFI channels. (A typical host controller would include a SATA interface and four, eight, or more flash interface channels. These channels may utilize a standard flash interface protocol, such as ONFI.) Each ONFI target typically controls 2, 4, or 8 NAND dies) and configured to communicate signals between the translation device and the memory device using a second communication protocol different than the first communication protocol (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric).
Lassa does not teach wherein the translation device is distinct from the logic for implementing at least the portion of the memory controller; a first pin layout of the host device; a second pin layout of the memory device different than the first pin layout, wherein translation device is configured to map the first pin layout to the second pin layout.
However, Basham teaches wherein the translation device is distinct from the logic for implementing at least the portion of the memory controller (Basham paragraphs [0018-0020], An apparatus according to the present invention includes a communication module, translation module and a transmission module. The communication module directs control messages between a first device and a second device through an intermediate device. The intermediate device is coupled to the first device by a control path and to the second device by a data path. Preferably, the communication module comprises corresponding components located within the first device and the second device. [0019] The translation module translates control messages received over the control path at the intermediate device to transport data messages. The translation module also translates transport data messages received over the data path at the second device to control messages. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. [0020] The transmission module sends transport data messages from the intermediate device over the data path to the second device. The transmission module also sends control messages from the second device over the control path to the first device. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. Basham teaches a clearly distinct and separate component for each process of the overall memory system. For example, the translation device is distinct from the logic used to implement the memory controller, which consists of a communication module used to contact the other components of the memory system. The term module does not exclude physical devices, see Basham paragraphs [0033-0035], Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Basham. Basham teaches having the translation device be distinct and separate from the logic used for the implementation of at least a portion of the memory controller. This method of separating the functionality of the components can improve system reliability by diversifying the functionality of each component to ensure that each component retains a level of independence, allowing for them to operate individually should it be required or should there be communication errors (Basham paragraph Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like. Also see Basham paragraphs [0033-0034], Indeed, a module of executable code could be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices).

Lassa in view of Basham does not teach a first pin layout of the host device; a second pin layout of the memory device different than the first pin layout, wherein translation device is configured to map the first pin layout to the second pin layout.
However, Singh teaches a first pin layout of the host device; a second pin layout of the memory device different than the first pin layout, wherein translation device is configured to map the first pin layout to the second pin layout (Singh paragraph [0061], The flip-flop insertion program 540 includes a netlist translator 541, a timing report processing module 542, a constraint module 543 storing the set of constraints, a timing adjustment module 544, an insertion module 545 and a flip-flop count determination module 546. The netlist translator 541 identifies the net by their start and end pins and translates the pin identifications to a command format recognizable by the timing analysis tool 530. The original structure includes a first pin layout, which can be translated into a different format (i.e., a second layout) via the netlist translator, which corresponds to a direct mapping between the two layouts for interpretation by the timing analysis tool).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham with those of Singh. Singh teaches using two different pin layouts to utilize a translation device, which allows the system to use information such as identified undesired pin locations and alter them with the second layout, which can improve the delay associated with a processing command, as well as other various benefits (Singh paragraph [0062], The timing report processing module 542 processes the timing report and identifies illegal or undesired locations for flip-flop insertions according to the set of constraints. The insertion module 545 determines the flip-flop counts that are needed based on the physical layout and compares it with the RTL count limit for each net. If the needed count is equal to the count limit, flip-flop insertions are performed. If the needed count is greater than the count limit, the timing adjustment module 544 adjusts the timing-related variables to decrease the propagation delay of the net or to allow more timing budget, e.g., by iteratively altering the clock period, clock-to-Q delay, standard cell or metal material, etc. If all the nets of the interface need fewer insertion count than the count limit, this information is fed back to update the RTL design).



Claims 6, 12, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh, as applied to claim 1 above, and further in view of Stocksdale et al. (US Publication No. 2018/0032437 -- "Stocksdale").

Regarding claim 6, Lassa in view of Basham in further view of Singh and in further view of Stocksdale teaches The system of claim 4, wherein the first plurality of channels comprise wiring within a silicon interposer (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The channels between host and translator are wired with a silicon interposer).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Regarding claim 12, Lassa in view of Basham in further view of Singh and in further view of Stocksdale teaches The system of claim 1, wherein the first communication protocol is a communication protocol for high bandwidth memory (HBM) configured to be communicated across a silicon interposer (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).


Claims 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Stocksdale, and further in view of Wingard et al. (US Publication No. 2008/0320268 – “Wingard”).

egarding claim 14, Lassa teaches A device, comprising: the first interface configured to communicate with the host device using a first communication protocol; (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols) a second interface in electronic communication with a memory device using a second communication protocol different than the first communication protocol; (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0032], These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric) the memory device comprising logic for implementing at least a portion of operations associated with a memory controller; (Lassa paragraph [0026], Returning to the drawings, FIG. 2 illustrates a "target" multi-chip package 221 and a host controller 220 of an embodiment. As shown in FIG. 2, the multi-chip package 221 has a NAND controller 200 having a processor 205, a queue (memory) 210, one or more status registers 212, one or more other module(s) 213, one or more page buffers 214, and an error correction code (ECC) module 216. (The NAND controller 200 can contain other components, which are not shown in FIG. 2 to simplify the drawing.) As used herein, a "module" can include hardware, software, firmware, or any combination thereof. Examples of forms that a "module" can take include, but are not limited to, one or more of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example. The "other module(s) 213" can perform any desired function(s), such as, but not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks). The memory device contains logic which is used concurrent with a memory controller to implement a plurality of operations and functions, some of which are listed above) and a translation component configured to receive signaling according to the first communication protocol and transmit signaling according to the second communication protocol (Lassa paragraph [0045], As the host issues commands to the compound target, the LUN address received from the host will be translated into a die index to address the NAND devices through the flash interface. While the host is issuing uniform (regardless of memory region) erase, program, and read commands, the controller will translate or use the appropriate technology-specific flash commands and command timings per each NAND die or LUN. The translation or “special handling” will be transparent to the host, though the host will have knowledge of the memory organization and electrical timing parameters of the multiple regions, as provided in the proposed compound target parameter page. The controller can be considered a translation device coupled to both the host and the memory which handles the translation process and uses the different protocols to communicate).
Lassa does not teach a first interface in electronic communication with a host device over a silicon interposer; wherein the translation component is distinct from the logic for implementing at least the portion of the memory controller.
However, Basham teaches wherein the translation component is distinct from the logic for implementing at least the portion of the memory controller (Basham paragraphs [0018-0020], An apparatus according to the present invention includes a communication module, translation module and a transmission module. The communication module directs control messages between a first device and a second device through an intermediate device. The intermediate device is coupled to the first device by a control path and to the second device by a data path. Preferably, the communication module comprises corresponding components located within the first device and the second device. [0019] The translation module translates control messages received over the control path at the intermediate device to transport data messages. The translation module also translates transport data messages received over the data path at the second device to control messages. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. [0020] The transmission module sends transport data messages from the intermediate device over the data path to the second device. The transmission module also sends control messages from the second device over the control path to the first device. Preferably, the communication module comprises corresponding components located within the intermediate device and the second device. Basham teaches a clearly distinct and separate component for each process of the overall memory system. For example, the translation device is distinct from the logic used to implement the memory controller, which consists of a communication module used to contact the other components of the memory system. The term module does not exclude physical devices, see Basham paragraphs [0033-0035], Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa with those of Basham. Basham teaches having the translation device be distinct and separate from the logic used for the implementation of at least a portion of the memory controller. This method of separating the functionality of the components can improve system reliability by diversifying the functionality of each component to ensure that each component retains a level of independence, allowing for them to operate individually should it be required or should there be communication errors (Basham paragraph [0031], Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like. Also see Basham paragraphs [0033-0034], Indeed, a module of executable code could be a single instruction, or many instructions, and may even be distributed over several different code segments, among different programs, and across several memory devices. Similarly, operational data may be identified and illustrated herein within modules, and may be embodied in any suitable form and organized within any suitable type of data structure. The operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices).

Lassa in view of Basham does not teach a first interface in electronic communication with a host device over a silicon interposer.
However, Stocksdale teaches a first interface in electronic communication with a host device over a silicon interposer, (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham with those of Stocksdale. Stocksdale teaches using a silicon interposer for communication protocol for HBM, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Lassa in view of Basham in further view of Stocksdale does not teach a first burst length; a second burst length different than the first burst length; and the first burst length and transmit signaling according to the second communication protocol and the second burst length.
However, Wingard teaches a first burst length; a second burst length different than the first burst length; and the first burst length and transmit signaling according to the second communication protocol and the second burst length (Wingard paragraphs [0217], For detected types of bursts such as streaming, incrementing address, XOR and wrap burst, the chop fits them within a single channel. Streaming bursts, by definition, are always within a single channel. An incrementing burst request is for a series of incrementing addresses and XOR bursts non-incrementing addresses but a related pattern of addresses that are cross a channel boundary. The state machine breaks the single initiator burst into a sequence of two or more separate burst requests--each with a burst length reduced to fit within each individual channel of an aggregate target (chop to channels). Moreover, for any XOR bursts crossing a channel boundary, the resulting channel bursts have a burst byte length that is equal to 2 times 2.sup.channel.sup.--.sup.interleave.sup.--.sup.size bytes; and the second burst starts at MAddr.+-.2.sup.channel.sup.--.sup.interleave.sup.--.sup.size. The first and second burst length can be used for transmitting signaling or implementing operations as required, also see Wingard paragraph [0227], For block bursts to a target that does support block and has sufficient width on MBurstLength, MBurstHeight, and MBurstStride to support the initiator's request, the chopping logic sends the 2D request to the addressed target to service the entire request. If the row(s) crosses a channel boundary and the burst starts in the higher numbered memory channel in an aggregate target before a second subsequent request is serviced by a lower address numbered memory channel, then block deadlock chopping is performed. If the initiator block row(s) crosses a channel boundary and the burst starts in any channel other than the higher address numbered) memory channel than memory channels servicing subsequent requests in that burst, then normal block chopping is performed. Normal block chopping creates two smaller target block bursts, each with the initiator-supplied MBurstHeight and MburstStride as shown in FIG. 16a. The first of the two chopped block bursts has chopped length as its new width attribute to fit within a channel and is sent to the addressed channel. The second of the two chopped block bursts uses the remaining row length as its new width attribute and is sent to the addressed memory channel plus one).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Stocksdale with those of Wingard. Wingard teaches utilizing multiple different burst lengths for the operations performed by the memory system to optimize performance and balance load management and stress in between a plurality When an SOC has multiple DRAM interfaces for accessing multiple DRAMs in parallel at differing addresses, each DRAM interface can be commonly referred to as a memory "channel". In the traditional approach, the channels are not interleaved, so the application software and all hardware blocks that generate traffic need to make sure that they spread their traffic evenly across the channels to balance the loading. Also, in the past, the systems use address generators that split a thread into multiple requests, each request being sent to its own memory channel. This forced the software and system functional block to have to be aware of the organization and structure of the memory system when generating initiator requests. Also, in some super computer prior systems, the system forced dividing up a memory channel at the size of burst length request. Also, in some prior art, requests from a processor perform memory operations that are expanded into individual memory addresses by one or more address generators (AGs). To supply adequate parallelism, each AG is capable of generating multiple addresses per cycle to the multiple segments of a divided up memory channel. The memory channel performs the requested accesses and returns read data to a reorder buffer (RB) associated with the originating AG. The reorder buffer collects and reorders replies from the memory channels so they can be presented to the initiator core. For further benefit on utilizing multiple burst lengths with a plurality of channels, see Wingard paragraph [0044], One benefit of a multi-channel aggregate targets is that it provides spatial concurrency to target access, thus increasing effective bandwidth over that achievable with a single target of the same width. An additional benefit is that the total burst size of each channel is smaller than the total burst size of a single channel target with the same bandwidth, since the single channel target would need a data word that is as wide as the sum of the data word sizes of each of the multiple channels in an aggregate target. The multi-channel aggregate target can thus move data between the SoC and memory more efficiently than a single channel target in situations where the data size is smaller than the burst size of the single channel target. In an embodiment, this interconnect supports a strict super-set of the feature set of the previous interconnects).

	Regarding claim 15, Lassa in view of Basham in further view of Stocksdale and in further view of Wingard teaches The device of claim 14, wherein the translation component is configured to receive signaling according to the second communication protocol and transmit signaling according to the first communication protocol (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates These terms (i.e., “host-side interface” and “flash device-side interface”) should not be confused with the terms “host-type interface” and “flash-type interface,” which are terminology used herein to differentiate between the two sides of a NAND interface protocol, as this protocol is not symmetric. As described above, the communication protocol used by the system can be determined by the user, resulting in many different options and combinations).

	Regarding claim 17, Lassa in view of Basham in further view of Stocksdale and in further view of Wingard teaches The device of claim 14, wherein the first communication protocol is a communication protocol for high bandwidth memory (HBM) configured to be communicated across the silicon interposer (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham with those of Stocksdale. Stocksdale teaches using a silicon interposer High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access. Stocksdale paragraph [0035], Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM).

Regarding claim 18, Lassa in view of Basham in further view of Stocksdale and further in view of Wingard teaches The device of claim 17, wherein the first interface comprises an HBM physical layer (PHY) (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. A physical HBM layer is used in the interface between the host and the translation device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Stocksdale with those of Wingard. Stocksdale teaches using a physical HBM layer, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access).

Regarding claim 20, Lassa in view of Basham in further view of Stocksdale and further in view of Wingard teaches The device of claim 14, wherein the translation component is configured to convert signaling between the first communication protocol and the second communication protocol based at least in part on the host device being configured to communicate using the first communication protocol and the memory device being configured to communicate using the second communication protocol (Lassa paragraph [0028], The NAND controller 200 communicates with the host controller 220 using a first interface 225 and communicates with the flash memory device(s) 230 using second interface(s) 235. The first and second interfaces can be NAND interfaces operating under NAND interface protocols. Examples of NAND interfaces include, but are not limited to, Open NAND Flash Interface (ONFI), toggle mode (TM), and a high-performance flash memory interface, such as the one described in U.S. Pat. No. 7,366,029, which is hereby incorporated by reference. The NAND controller 200 may optionally include one or more additional host-side interfaces, for interfacing the NAND controller 200 to hosts using non-NAND interfaces, such as SD, USB, SATA, or MMC interfaces. Also, the interfaces 225, 235 can use the same or different NAND interface protocols. The host device communicates with a first protocol such as SATA, while the memory device communicates with a second protocol such as ONFI. Further, see Lassa paragraph [0047], These bytes specify region start address, end address, and region capacity. (In some instances, the address may need to be converted to, for example, even addresses (e.g., shift address one bit left).) Next (and if single technology is being used), the host issues an ONFI read or program command—Reserved Addr(40:39) set accordingly to bits/cell mode per FIG. 12. The controller then decodes Addr(40:39) for bits/cell memory access type mode per FIG. 12. The controller's firmware then clears the three-bits/cell) MS bits of block address portion and issues an NAND program or read sequence required by bits/cell technology. Finally, the host read or program NAND command completes with correct data/result).


Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh, as applied to claim 1, in further view of Kang (US Publication No. 2014/0175665 -- "Kang").

Regarding claim 7, Lassa in view of Basham in further view of Singh, and in further view of Kang teaches The system of claim 4, wherein the second plurality of channels comprise wiring within an organic substrate (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).

Regarding claim 13, Lassa in view of Basham in further view of Singh, and in further view of Kang teaches The system of claim 1, wherein the memory device includes an organic substrate that is coupled with a package substrate (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Stocksdale and in further view of Wingard as applied to claim 14 above, and further in view of Kang.

Regarding claim 16, Lassa in view of Basham in further view of Stocksdale and further in view of Wingard in further view of Kang teaches The device of claim 14, wherein: the first interface is configured to couple with a first plurality of channels formed using silicon interposer wiring; (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device) and the second interface is configured to couple with a second plurality of channels formed using organic substrate wiring, the second plurality of channels being different than from the first plurality of channels (Kang paragraph [0034], Molded stiffener 540 is formed in contact with packaging substrate 130, edge surfaces 509 of interposer 120, and IC chips 501 and 502, as shown in FIG. 5. In other embodiments, mold stiffener 540 is also formed in contact with edge surfaces 510 of IC chips 503 and 504. In some embodiments, electrical connections of IC chips 503 and 504 are protected with underfill material 129 as shown, and in other embodiments, mold stiffener 540 is used in lieu of underfill material 129. In some embodiments, the use of mold stiffener 540 facilitates a reduced stand-off distance 511 between IC chips 501, 502, 503, and 504 and any passive components 350 coupled to interposer 120, thereby reducing the overall size of microelectronic package 500. The memory devices use an organic substrate structure with the package substrate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa, Basham and Wingard and Stocksdale with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh as applied to claim 1 above, and further in view of Stocksdale in view of Kang.

The system of claim 1, further comprising: a silicon interposer coupled with the host device and the translation device, (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Stocksdale. Stocksdale teaches using a physical HBM layer, which allows the system to optimize performance by allowing more data transfer to occur at one time while also maintaining the reliability and consistency of the data (Stocksdale paragraph [0034], High bandwidth memory (HBM) is a high-performance three dimensional (3D)-stacked dynamic random access memory RAM (DRAM). Second generation High Bandwidth Memory may include up to 8 dies per stack and provide pin transfer rates of up to 2 GT/s (giga transfers per second). The interface may include 8 channels, each 128 bits wide, for a total of 1024-bit wide access).

Lassa in view of Basham in further view of Singh and in further view of Stocksdale does not teach the silicon interposer being positioned between the translation device and a package substrate.
However, Kang teaches the silicon interposer being positioned between the translation device and a package substrate (Kang paragraph [0020], Interposer 120 comprises an intermediate layer or structure that provides electrical connections between IC chips 101, 102, and 103, any other semiconductor chips mounted on interposer 120, and packaging substrate 130. In some embodiments, interposer 120 is formed from a semiconductor substrate, such as a silicon wafer, and is therefore much thinner than a conventional packaging substrate. The IC Chips can include a translation device as seen in claim 1. The other is a packaging substrate on the other side of the silicon interposer).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa, Basham and Singh and Stocksdale with those of Kang. Kang teaches using the silicon interposer between the memory devices and the package substrate which allows for a smaller form factor for device construction (Kang paragraph [0020], Interposer 120 comprises an intermediate layer or structure that provides electrical connections between IC chips 101, 102, and 103, any other semiconductor chips mounted on interposer 120, and packaging substrate 130. In some embodiments, interposer 120 is formed from a semiconductor substrate, such as a silicon wafer, and is therefore much thinner than a conventional packaging substrate. For example, interposer 120 can have a thickness 127 of 80 microns or less, whereas conventional packaging substrates are on the order of one or more millimeters in thickness. The electrical connections between IC chips 101, 102, and 103 and packaging substrate 130 are configured to facilitate high-speed propagation of signals between IC chips 101, 102, and 103 and packaging substrate 130. Such electrical connections include the electrical interconnects of RDL 121 and through-silicon vias 122).

Regarding claim 3, Lassa in view of Basham in further view of Singh and further in view of Stocksdale in further view of Kang teaches The system of claim 1, further comprising: a first organic substrate coupled with the memory device; (Kang paragraph [0008], One advantage of above-described embodiment is that the thickness of a microelectronic package can be significantly reduced without the danger of unwanted warpage of components in the microelectronic package. A further advantage is that the use of mold compound in lieu of an underfill material to protect electrical connections between IC chips and the interposer reduces the overall footprint of the microelectronic package. This is because the mold compound allows the placement of passive components mounted to the interposer very close to IC chips that are also mounted on the interposer) a silicon interposer coupled with the host device; (Stocksdale paragraph [0035], The physical configuration of an HBM stack 105 may include a logic die 110, and a three dimensional DRAM or "DRAM stack" 115, including a plurality of DRAM dies (e.g., 8 such dies) stacked on top of the logic die 110. Interconnections are formed within the stack with through-silicon vias (TSVs). Related art HBM stacks may include, in the logic die, connections and signal conditioning circuitry, as a result of which the DRAM channel interfaces are presented, substantially unchanged, to the host processor at the external interface of the HBM. The silicon interposer is coupled with the translation components and the host device) and a second organic substrate coupled with the silicon interposer and the first organic substrate (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100. Also see Kang paragraph [0037], Microelectronic package 600 has an advantageously reduced thickness compared to multi-chip packages that include one or more conventional packaging substrates. Multiple substrates can be used with organic components built on top of the previous organic substrate with the same silicon interposer used in between).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa, Basham and Singh and Stocksdale with those of Kang. Kang teaches using two organic substrates as the substrates coupled to the host and other components, which is a process by which the complexity can be reduced and the reliability of the overall system can be improved (Kang paragraph [0025], Furthermore, the complexity of microelectronic package 100 is reduced compared to conventional microelectronic packages that include multiple IC chips. For example, the so called package-on-package configuration involves the fabrication of multiple chip packages that are then stacked and electrically connected to each other, where each chip package may include a packaging substrate. In contrast, microelectronic package 100 includes a single packaging substrate and a very thin interposer, which is sufficiently rigid due to molded stiffener 140 contacting edge surfaces 125 and, in some embodiments, surface 126. In addition to enabling multiple IC chips to be coupled to a thin interposer without warpage, the increased stiffness provided by molded stiffener 140 enhances the reliability of microelectronic package 100).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh, as applied to claim 4, and further in view of Baenninger et al. (US Publication No. 2016/0141419 -- "Baenninger").

Regarding claim 11, Lassa in view of Basham in further view Singh and further in view of Baenninger teaches The system of claim 4, wherein a portion of at least one channel of the second plurality of channels comprises wiring within a silicon interposer (Baenninger claim 26, A monolithic three dimensional NAND memory device, comprising: a silicon substrate; an array of monolithic three dimensional NAND strings having a plurality of device levels disposed above the silicon substrate ... an interlevel insulating layer located between the first control gate electrode and the second control gate electrode; a plurality of semiconductor channels, wherein at least one end portion of each of the plurality of semiconductor channels extends substantially perpendicular to the major surface of the substrate, such that at least one first portion of each of the plurality of semiconductor channels is located in the first device level, and at least one second portion of each of the plurality of semiconductor channels is located in the second device level. The plurality of channels extend perpendicular to the substrate meaning that at least one of the second plurality of channels (extending to memory) will go through the silicon interpose).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Baenninger. Baenninger teaches the second plurality of channels having one extending through the silicon interposer, which provides for more flexibility and lowers the overall stress of the individual channels in the system (Baenninger paragraph [0005], The first trench material comprises a plurality of electrically conductive pillars having a major axis substantially perpendicular to the major surface of the substrate. The first trench material comprises a material under a first magnitude of a first stress type, and the second trench material comprises a material under no stress, a second stress type opposite the first stress type, or a second magnitude of the first stress type lower than the first magnitude of the first stress type to offset warpage of the substrate due to the stress imposed by at least one of the first trench material or the plurality of control gate electrodes on the substrate).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh in further view of Kang as applied to claim 7 above, and further in view of Baenninger.

Regarding claim 8, Lassa in view of Basham in further view of Singh and further in view of Kang in further view of Baenninger teaches The system of claim 7, wherein a portion of at least one channel of the second plurality of channels extends through a silicon interposer (Baenninger claim 26, A monolithic three dimensional NAND memory device, comprising: a silicon substrate; an array of monolithic three dimensional NAND strings having a plurality of device levels disposed above the silicon substrate ... an interlevel insulating layer located between the first control gate electrode and the second control gate electrode; a plurality of semiconductor channels, wherein at least one end portion of each of the plurality of semiconductor channels extends substantially perpendicular to the major surface of the substrate, such that at least one first portion of each of the plurality of semiconductor channels is located in the first device level, and at least one second portion of each of the plurality of semiconductor channels is located in the second device level. The plurality of channels extend 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa, Basham, Singh and Kang with those of Baenninger. Baenninger teaches the second plurality of channels having one extending through the silicon interposer, which provides for more flexibility and lowers the overall stress of the individual channels in the system (Baenninger paragraph [0005], The first trench material comprises a plurality of electrically conductive pillars having a major axis substantially perpendicular to the major surface of the substrate. The first trench material comprises a material under a first magnitude of a first stress type, and the second trench material comprises a material under no stress, a second stress type opposite the first stress type, or a second magnitude of the first stress type lower than the first magnitude of the first stress type to offset warpage of the substrate due to the stress imposed by at least one of the first trench material or the plurality of control gate electrodes on the substrate).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh, as applied to claim 4, and further in view of Yazdani (US Publication No. 2015/0255434 -- "Yazdani").

The system of claim 4, wherein the second plurality of channels extend from the translation device, through a silicon interposer, through an organic substrate positioned beneath the silicon interposer, and to the memory device (Yazdani paragraph [0004], a die stack-type package. Die have been attached to an interposer to mount the die onto a printed circuit board (PCB) through an organic package substrate to translate the fine geometries of the interposer to the much larger spacing of the printed circuit board. An increasing number of conductive pads of the printed circuit board must be coordinated with more bonding pads on the semiconductor die to improve input/output (I/O) throughput. Channels going from a translation device through an organic substrate and silicon interpose to a memory die).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Yazdani. Yazdani teaches the channels going through an organic substrate and silicon interposer, which provides a method to minimize the final chip size (Yazdani paragraph [0005], as illustrated in FIG. 1A, a single chip 100 is partitioned into number of smaller chips (105, 110, 115, 120). Smaller chips (105, 110, 115, 120) are then assembled onto interposer 125 and wired together to form an integrated circuit. FIG. 1B shows a heterogeneous 2.5D/3D integration approach, a single chip 130 includes a number of circuitry blocks including memory 135, logic 140, DSP 145, and RF 150 manufactured separately and mounted on interposer 155 and wired together to form an integrated circuit. Smaller chips (135, 140, 145, 150) may be manufactured by different foundries and may have different process nodes selected for performance, availability and/or cost reasons).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Stocksdale and in further view of Wingard as applied to claim 17 above, and further in view of Petite et al. (US Publication No. 2010/0265909 -- "Petite").

Regarding claim 19, Lassa in view of Basham in further view of Stocksdale and in further view of Wingard in further view of Petite teaches The device of claim 17, wherein the first interface comprises a physical layer (PHY) configured to support pulse amplitude modulation (PAM) (Petite claims 9-10, The method of claim 8, wherein the first modulation scheme is an amplitude modulation scheme. The method of claim 10, wherein the amplitude modulation scheme is an on-off keying (OOK) modulation scheme. The modulation is amplitude modulation with an on-off system, which is a pulsing configuration).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa, Basham and Stocksdale and Wingard with those of Petite. Petite teaches a PHY configured to support PAM, which is a method of modulation allowing the system to This is because the illustrated embodiment of the fixed-frequency communication protocol calls for lower power communication and also amplitude modulation. First, with lower power communications, the power spectral density at each carrier frequency is much more focused at the carrier frequency than higher power communications. Thus, with higher-power communications, more bandwidth is required to allow sufficient separation between the also-wider frequency responses. Second, amplitude modulation, such as OOK, does not require deviation from the carrier frequency, as only the amplitude of the carrier frequency (or a nearby secondary frequency) is being modulated).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh as applied to claim 1 above, and further in view of Treue et al. (US Publication No. 2020/0145350 -- "Treue") and in further view of Engelien et al. (US Publication No. 2017/0251513 – “Engelien”).

Regarding claim 22, Lassa in view of Basham in further view of Singh and further in view of Treue teaches The system of claim 1, wherein the first communication protocol is associated with a first operating frequency and the second communication protocol is associated with a second operating frequency (Treue paragraph [0024-0025], The antenna may comprise a fourth antenna element and a fifth antenna element, where a first end of the fifth antenna element is arranged at one end of the fourth antenna element and is connected thereto, and where a second end of the fifth antenna element is connected to the first antenna element, and where the fourth antenna element is partly parallel with the first antenna element, and where the electrical length of the fourth antenna element is larger than the electrical length of the first antenna element. In this specific example, the antenna may he a dual band inverted F antenna having at least two frequency, i.e. operating frequency, where a first frequency is represented by the fourth and the fifth antenna element, and a second frequency is represented by the remaining antenna element of the internal antenna. If the fourth antenna element has a longer electrical length than the first antenna element results in that the first frequency is less than the second frequency. [0025] The advantage of the fourth antenna element and the fifth antenna element is that the antenna is configured to operate at multiple frequency within multiple frequency ranges. In one specific embodiment, the antenna may be configured to communicate with multiple external devices using two communication protocol, where the frequency of both protocols are within a frequency range of about 2.45 GHz to about 5.5 GHz, or between 2.44 GHz to 5.5 GHz or about the frequency of 2.45 GHz or about the frequency of 5.5 GHz. The communication protocols can each be associated with and apply a different operating frequency. For further information on the differing operation frequencies, see claim 10 and paragraph [0035], The first communication protocol and the second communication protocol may both be Bluetooth or Bluetooth Low energy or any short range communication protocol. The first communication protocol and the second communication protocol may be different protocols operating at two separate carrier frequencies which may lead to critical interferences if the antennas of both protocols are positioned within a short distance. The first and second data rate are not specified to be different, but specific numbers for data transmission rates are given, see Treue paragraph [0036], The first communication protocol and the second communication protocol are operating within an operating frequency or carrier frequency which is the same for both protocols. The operating frequency or the carrier frequency may be between 2.4 GHz and 5.5 GHz, or 2.4 GHz and 2.485 GHz, or 2.4 GHz and 5.2 GHz, or about 2.45 GHz, or about 5.5 GHz, or about 5.1 GHz or about 5.2 GHz, or about 5.3 GHz).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Treue. Treue teaches having the first and second communication protocols be able to use a first and second operating frequency, which allows for more diverse operation in the communication system potentially leading to improvements in speed and overall function of the system (Treue paragraph [0006], An object of the present disclosure is to provide an improved audio quality by avoiding loss of communication packets during a real time communication of multiple protocols with the same or approximately the same carrier frequency via a single radio-frequency antenna in a wireless communication device. Also see Treue paragraph [0009], An object of the present disclosure is achieved by a wireless communication device configured to use a first communication protocol for performing a first communication event and a second communication protocol for performing a second communication event, comprising; a first processing unit may be configured to perform the first communication event within a first communication window by the use of the first communication protocol; a second processing unit may be configured to perform the second communication event within a second communication window by the use of the second communication protocol; a wireless communication unit connected to a radio-frequency antenna may be configured to transmit and/or receive a packet wirelessly, and the wireless communication unit is further connected to the second processing unit, the second processing unit may be configured to perform the second communication event of the packet via the wireless communication unit, and the wireless communication unit is further connected to the first processing unit configured to perform the first communication event of the packet via the wireless communication unit. Additionally, the second processing unit or the wireless communication unit may be configured to transmit an event signal to the first processing unit when performing the second communication event or when the wireless communication unit receives a packet, respectively, and the first processing unit is configured to arrange the first communication window (or the first communication event) with respect to the second communication window (or the second communication event) based on the event signal so that the interference between the first communication window and the second communication window is minimized when the first processing unit and the second processing unit performs the first communication event and the second communication event, respectively).

Lassa in view of Basham in further view of Singh and in further view of Treue does not teach wherein the first communication protocol is associated with a first data rate and the second communication protocol is associated with a second data rate.
However, Engelien teaches wherein the first communication protocol is associated with a first data rate and the second communication protocol is associated with a second data rate (Engelien paragraphs [0002-0007], This application relates to short range radio communication. It relates particularly, although not exclusively, to ad hoc short range radio communication protocols such as Bluetooth™, or the more recent Bluetooth Low Energy™ protocol. [0003] The Bluetooth Low Energy (BLE) core specification version 4.0 specifies a fixed data rate of 1 MBps as well as a maximum transmitter output power of 10 mW and a minimum receiver sensitivity of −70dB at a bit error rate (BER) of 0.1%. The combined effect of these is that there is a maximum effective range between which BLE-enabled devices can communicate. The actual range which can be achieved is dependent on environmental factors such as noise and obstacles but may be of the order of 10-100 metres. [0004] When viewed from a first aspect the invention provides a method of digital radio communication between a first device and a second device, each comprising a radio transmitter and a radio receiver, the method comprising: [0005] a) said first and second devices establishing a connection using a predetermined protocol having at least one predefined message format; [0006] b) if said connection is subsequently broken, said second device transmitting an advertising message at a first data rate indicating a desire to reconnect; and [0007] c) if a reconnection is not established, said second device transmitting a further advertising message at a second data rate indicating a desire to reconnect, wherein said second data rate is lower than the first data rate. The teachings describe multiple communiation protocols which can each utilize their own data rate. Here, the second data rate is lower than the first data rate).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh and Treue with those of Engelien. Engelien teaches using a different data rate for a different communication protocol, which affords the transmission system more flexibility by allowing for customization in the event that a particular protocol functions more efficiently for a given data rate or data rate range, or in the event that different types of data are used for different communication protocols, necessitating different data rates, as well as other various benefits (Engelien paragraphs [0010-0011],  if said connection is subsequently broken, said second device is arranged to transmit an advertising message at a first data rate indicating a desire to reconnect; and [0011] c) if a reconnection is not established, said second device is arranged to transmit a further advertising message at a second data rate indicating a desire to reconnect, wherein said second data rate is lower than the first data rate).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassa in view of Basham in further view of Singh as applied to claim 1 above, and further in view of Cariou et al. (US Publication No. 2018/0184435 -- "Cariou").

 teaches The system of claim 1, wherein the first communication protocol is associated with a first modulation scheme having a first quantity of levels and the second communication protocol is associated with a second modulation scheme having a second quantity of levels different that the first quantity of levels (Cariou paragraph [0092], Example 10 includes the subject matter of Example 1, and optionally, wherein the low modulation packet is a first low modulation packet, and the logic is further to process a second low modulation packet configured according to the second wireless communication protocol from the serving access point, the second low modulation packet being at the power level that is lower than a lowest power level for the first wireless communication protocol; determine an RSSI value of the second low modulation packet; and trigger transition of the device from the serving access point to the candidate access point based on a comparison of the RSSI value of the first low modulation packet with the RSSI value of the second low modulation packet. The communication protocols each have a separate modulation scheme resulting in either low or high modulation packets which corresponds to the quantity of levels (i.e., low modulation is equivalent to a fewer number of levels), also see Cariou paragraph [0077], As indicated at block 604, the method may include processing a low modulation packet configured according to a second wireless communication protocol from a candidate access point, the low modulation packet being at a modulation rate lower than a lowest modulation rate for the first wireless communication protocol. For example, LP-WU baseband processing circuitry 208b of FIG. 2 may be used to process the low modulation packet, and the low modulation packet may be from either AP1 or AP3 as shown in FIG. 1 or FIG. 3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lassa and Basham and Singh with those of Cariou. Cariou teaches using a first and second modulation scheme corresponding to a number of levels for communication protocol, which is a process of improving system performance by allowing the protocol to perform adjustments configured to optimize the current operating conditions as well as the hardware limitations, and various other factors (Cariou paragraphs [0077-0078], As indicated at block 604, the method may include processing a low modulation packet configured according to a second wireless communication protocol from a candidate access point, the low modulation packet being at a modulation rate lower than a lowest modulation rate for the first wireless communication protocol. For example, LP-WU baseband processing circuitry 208b of FIG. 2 may be used to process the low modulation packet, and the low modulation packet may be from either AP1 or AP3 as shown in FIG. 1 or FIG. 3. [0078] As indicated at block 606, the method may include determining a received signal strength indicator (RSSI) value of the low modulation packet. For example, the MAC mobility management processor 213 or application processor 211 may determine an RSSI value of the low modulation packet from AP1 or AP3 of FIG. 1 or FIG. 3).


Response to Arguments
pages 1-8 (numbered pages 7-14), filed March 1st, 2021, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 Obviousness Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lassa in view of Basham in further view of Singh et al. (US Publication No. 2017/0068769 – “Singh”).
The applicant amended the independent claims to now recite a translation component that uses a first and second pin layout to perform the translation. Singh teaches the usage of a pin layout as an original structure which can be modified and altered via a transformation component. This then produces a second pin layout which is mapped to the first pin layout via the translation/transformation equation/process, and can be referred to for particular logic implementation. 
Further, the teachings of Wingard et al. (US Publication No. 2008/0320268 – “Wingard”) have been used to teach the new limitation of amended independent claim 14, which now recites a first and second burst lengths used for the communication protocol to transmit signaling. The teachings of Wingard teach a first and second burst length as a means to provide more flexibility and reduce delays in a memory system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136